PER CURIAM.
William Knight appeals his convictions and sentences on multiple counts of fraudulent use or possession of personal identification information and one count of unlawful possession of stolen credii/debit cards (Count 22). We remand for the trial court to vacate the conviction and sentence on Count 22, and affirm in all other respects.
The offense charged in Count 22 was not a crime on the date the offense was committed. Based on the state’s proper confession of error, we vacate that conviction and sentence. This makes it unnecessary to address the defendant’s double jeopardy argument.
Affirmed and remanded.